Opinion issued August 2, 2016.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-16-00211-CV
                            ———————————
                   CHANDLER SIM ROUGEOU, Appellant
                                         V.
                    WILLIAM LENIN ARROYO, Appellee


                    On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Case No. 2012-74643


                          MEMORANDUM OPINION

      Chandler Sim Rougeou has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041 (West Supp. 2015); Order

Regarding Fees Charged in the Supreme Court, in Civil Cases in the Courts of
Appeals, and Before the Judicial Panel on Multi-District Litigation, Misc. Docket

No. 15-9158 (Tex. Aug. 28, 2015). Further, Rougeou has not paid or made

arrangements to pay the fee for preparing the clerk’s record. See TEX. R. APP. P.

37.3(b). After being notified that this appeal was subject to dismissal, Rougeou did

not adequately respond.     See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal).

      We dismiss the appeal for want of prosecution. We dismiss all pending

motions as moot.

                                 PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.




                                         2